Citation Nr: 1144980	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory/lung disorder, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the military from January 1969 to September 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

There initially were three claims on appeal - for service connection for a prostate disorder, peripheral neuropathy, and a respiratory/lung disorder, all of which allegedly are the result of exposure to Agent Orange.  And as support for these claims, the Veteran and his wife testified at a hearing at the RO in June 2008 before a local Decision Review Officer (DRO).

In an April 2011 decision, the Board denied the claims for service connection for a prostate disorder and peripheral neuropathy.  In that same decision, however, the Board remanded the remaining claim for service connection for a respiratory/lung disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  All requested development has been completed and this claim is once again before the Board.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, therefore, it is presumed he was exposed to Agent Orange or other herbicides while there.

2.  Respiratory cancers, including cancers of the lung, bronchus, larynx, or trachea are presumptively associated with exposure to Agent Orange in Vietnam, but this presumption is rebuttable, not absolute.


3.  There is no competent and credible evidence of any manifestation or diagnosis of any type of a respiratory or lung disorder during the Veteran's military service or for many years after his discharge.

4.  As well, there is no competent and credible evidence linking his current respirator disorders, including his chronic obstructive pulmonary disease (COPD), to his military service, and the most probative medical and other evidence in the file indicates his current respiratory and/or lung impairment is the result of his chronic smoking or factors unrelated to his military service, especially not to his presumed exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

A respiratory/lung disorder, including COPD, was not incurred in or aggravated by the Veteran's military service and may not be presumed to have been incurred in service, including from Agent Orange exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2006.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  A May 2006 letter complied with Dingess by also discussing the downstream disability rating and effective date elements of his claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and readjudicated his claim in the July 2008 SSOC, including considering any additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So the timing defect in the provision of that additional notice has been rectified ("cured") because the claim has been readjudicated since providing all necessary VCAA notice. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs), service personnel records (SPRs), VA treatment records, and identified private treatment records.  And he submitted personal statements and testified at a hearing, as did his wife.  In addition, the RO arranged for a VA compensation examination, initially in April 2006, to determine the nature and etiology of his respiratory disorder.  More recently, and as a direct consequence of the Board's April 2011 remand, he again had a VA compensation examination in June 2011 with an addendum expounding on the findings.  Moreover, in obtaining that June 2011 VA compensation examination and addendum opinion, there was compliance with the April 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied the RO and AMC have made reasonable efforts to obtain all identified records and other evidence that is potentially pertinent to the claim.  Significantly, neither the Veteran nor his representative has identified, and the file does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that needs to be obtained.

II.  Entitlement to Service Connection for a Respiratory/Lung Disorder, Including as due to Agent Orange Exposure

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Malignant (i.e., cancerous) tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it is presumed he was exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (wherein the Federal Circuit Court clarified that service in the Republic of Vietnam requires service on the landmass or inland waterways of Vietnam).

The following diseases are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2011).

Even if a Veteran is found not entitled to a regulatory presumption of service connection, however, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

As previously acknowledged in the Board's April 2011 decision and remand, the Veteran's SPRs, especially his DD Form 214, confirm he served in Vietnam during the Vietnam era, so it is presumed he was exposed to an herbicide agent such as Agent Orange while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).  And as also acknowledged in that April 2011 decision and remand, respiratory cancers, including cancers of the lung, bronchus, larynx, or trachea are presumptively associated with exposure to Agent Orange in Vietnam.  Notably, though, this presumption is rebuttable, so not absolute.

There is no disputing the Veteran has a respiratory or lung disorder, as he was diagnosed with COPD in July 2005 according to a VA treatment record.  The more recent June 2011 VA compensation examination confirmed this diagnosis.  He also received treatment for his COPD from his private physicians at the Cookeville Regional Medical Center from August to November 2005, and at Highland Respiratory Specialists from August 2004 to January 2006.  In August 2005, a surgical pathology report on a biopsy taken from his left lung was negative for carcinoma or granulomatous inflammation and determined not to be malignant.  This mass was removed in November 2005.  He also received diagnoses of dyspnea on exertion in the April 2006 and at the conclusion of the June 2011 VA compensation examination.  

Therefore, although his exposure to Agent Orange has been presumed based on his SPRs confirming he served in Vietnam during the Vietnam War, his particular respiratory or lung disorder, COPD, is not presumptively associated with exposure to Agent Orange as it is not on the list of diseases presumed to have been caused by Agent Orange exposure.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Therefore, to the extent his claim for a respiratory disorder involves a condition other than the type of respiratory cancers contemplated by this governing statute and regulation, he must alternatively have proof of actual direct causation.  See again Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) and McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's STRs are completely unremarkable for any relevant complaints, treatment or diagnosis of a respiratory disorder of any sort during his military service.  His September 1971 separation examination also does not indicate any respiratory disorder, either in the way of a relevant subjective complaint (e.g., pertinent symptom) or objective clinical finding such as a notable diagnosis).  


As well, the evidence in the file does not etiologically link the Veteran's current respiratory or lung disorder to his military service.  His VA treatment records from 2005 to 2011 note his ongoing complaints and treatment for COPD, but do not also provide an opinion as to the etiology of this disorder - and particularly in terms of its relationship with his military service and especially his presumed exposure to Agent Orange in Vietnam.  The same is true of his private treatment records from the Cookeville Regional Medical Center dated from August to November 2005 and from Highland Respiratory Specialists dated from August 2004 to January 2006, as they also do not provide this required linkage of his disorder to his military service.  And even during the November 2005 surgical procedure to remove the mass on his left lung, there was no indication or suggestion that it was due to his military service or his presumed exposure to Agent Orange in Vietnam.

Indeed, as explained in the Board's April 2011 remand, the April 2006 VA examiner had found the Veteran's chief complaint of dyspnea on exertion to be "multi-factorial in origin," with "[p]ossible contributing derangements includ[ing] smoking-related injury (COPD), reduction in lung volume to the thoracotomy, cardiac disease and poor conditioning."  But the examiner did not, in turn, opine on whether any of these conditions were directly or presumptively related to or dated back to the Veteran's military service.  Concerning his invasive lung mass surgical procedure in November 2005, the examiner had noted that "[t]he final pathology report seemed to favor an infectious rather than a neoplastic process."  The examiner then stated, "Blastomycosis would certainly explain what was described but a specific etiology cannot be confirmed with the available documentation."  

The April 2006 VA examiner also appeared to indicate the need for future evaluation of possible respiratory cancer to confirm etiology of the Veteran's respiratory disorder.  In this regard, the examiner noted the Veteran had served in Vietnam during a period of Agent Orange and other herbicide use, and "[i]f the lung process is confirmed malignant, this may be relevant."  


And since statements like this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder, they cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Consequently, and in accordance with the Board's April 2011 remand, the Veteran had another VA compensation examination in June 2011 for additional medical comment on this determinative issue of causation.  

This additional June 2011 VA examiner noted the Veteran's complaints of dyspnea and chest pain.  However, he denied any coughing, fever, hemoptysis, sweats, weight loss, pedal edema, or orthopnea.  Upon review of the Veteran's claims file, this VA examiner discussed the November 2005 removal of the left lung mass and determined the pathologic studies revealed the mass was most consistent with infection, and that there was no evidence of neoplastic process in the lung tissue.  This VA examiner also noted that treatment records after the November 2005 procedure reveal no recurrence of the granulomatous or neoplastic processes in the lungs.  Also considered significant was that the Veteran also has a 40-year history of smoking.  On objective physical examination, the examiner determined the Veteran has moderate obstruction, minimally responsive.  There is no obvious 
air-trapping and mildly impaired gas transfer.  A CT scan revealed moderate COPD, mild lung scarring, left lung by loss, old pulmonary granulomatous disease, and coronary artery disease.  Taking all of this information into consideration, this VA examiner concluded that, more likely than not, the Veteran's stated dyspnea is multifactoral.  This VA examiner determined the Veteran's COPD is the most likely contributor but also that the cardiac disease and slightly reduced lung volume are contributing factors, as well.  This VA examiner further indicated that, more likely than not, the granulomatous pulmonary process that prompted the 2005 lobectomy is not the direct or indirect result of exposures or injuries experienced during the Veteran's military experience 34 years prior.  


So this VA compensation examiner clearly has disassociated all current cardiopulmonary disorders from the Veteran's military service, including especially from his presumed exposure to Agent Orange in Vietnam.  The first documented post-service complaint of a respiratory disorder was not until July 2005, approximately 34 years after his separation from service, as the June 2011 examiner pointed out.  This 34-year lapse between the conclusion of his service and the first documented post-service complaint of a respiratory disorder is evidence tending to go against the notion that any current respiratory/lung disorder dates back to his military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this particular instance, precedent opinions of VA's General Counsel have discussed the cause-and-effect relationship between chronic smoking and the eventual development of respiratory disorders.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  Indeed, for a claim, as here, filed on or after June 9, 1998, there is an express prohibition against service connection for any disability resulting from injury or disease attributable to the use of tobacco-based products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300. 

The Veteran submitted a March 2006 treatise from a professor who presented at the Hanoi International Conference on the victims of exposure to Agent Orange and Dioxin concerning diseases associated with that exposure.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional, which is not the case here.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  

Furthermore, there also is no alternative basis for a nexus in the form of evidence of a chronic disorder in service or any continuity of symptomatology after service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Following separation, there are no records of complaints or treatment for any type of respiratory disorder, including COPD or the dyspnea, until July 2005.

Consequently, the only evidence of record supporting his contention that his dyspnea and COPD are related to his military service comes from the Veteran personally by way of statements he has filed in support of his claim and described above.  Even as a layman, he is competent to proclaim having experienced the symptomatology related to his respiratory disorders while in service and during the many years since.  But his lay testimony concerning this, while competent, also has to be credible to be probative and then judged against the evidence to the contrary to determine which is most probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The simple fact of the matter is that the dyspnea and COPD at issue in this appeal are not the type of symptom and condition that are readily amenable to mere lay comment regarding their etiology - including especially in terms of whether they are a residual or result of the Veteran's presumed exposure to Agent Orange in Vietnam.  See 38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).



In making this credibility determination, the Board does not find the Veteran's statements concerning the cause of his current respiratory disorders to be credible since the June 2011 VA compensation examiner specifically explained that the granulomatous pulmonary process prompting the November 2005 lobectomy, which in turn contributed to these current respiratory disorders, is neither the direct nor indirect result of exposures or injuries during the Veteran's military service.  So even acknowledging there is proof of the claimed respiratory disorders, and his exposure to Agent Orange in service, there still is no competent and credible medical nexus evidence of record establishing a correlation between this current disorder and his military service.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory or lung disorder, including dyspnea or COPD.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a respiratory or lung disorder, including due to Agent Orange exposure, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


